     Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 1 of 21



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 LAGUNA COMMERCIAL CAPITAL,
 LLC,
                                             Civil Action
                        plaintiff,

 versus                                       Section              Division

 WISH HEALTH SERVICES, LLC,
 KEIMYEREIA LEWIS-JONES, LOUISI-              District Judge
 ANA HEALTHCARE CONNEC-
 TIONS, INC., AETNA BETTER
 HEALTH, INC. D/B/A AETNA BET-                Magistrate Judge
 TER HEALTH OF LOUISIANA,
 AMERIHEALTH CARITAS LOUISI-
 ANA, INC., COMMUNITY CARE
 HEALTH PLAN OF LOUISIANA, INC.
 D/B/A HEALTHY BLUE, AND UNIT-
 EDHEALTHCARE OF LOUISIANA,
 INC. D/B/A UNITEDHEALTHCARE
 COMMUNITY,

                        defendants.


                      COMPLAINT FOR INJUNCTIVE RELIEF,
                     SPECIFIC PERFORMANCE, AND DAMAGES

Laguna Commercial Capital, LLC (“Laguna”) supports its Complaint for Injunctive Relief,

Specific Performance, and Damages (“Complaint”) with these allegations of fact and law:

                            NATURE OF THE COMPLAINT

1.    This is Laguna’s action against a healthcare provider (Wish) and its principal/guar-

      antor (Lewis-Jones), who agreed to contract terms whereby Laguna would serve as

      a factor for Wish’s healthcare receivables. The action sounds in contract and related

      tort, including unfair trade practices and fraud theories of liability.




                                        Page 1 of 21
     Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 2 of 21



2.   On the merits, Laguna seeks to enforce rights under its factoring agreement, eventu-

     ally through an award of damages.

3.   But because Wish and Lewis-Jones have so exploited their Laguna factoring arrange-

     ment, by:

     a.     accepting $538,228.31 of Laguna’s money; while

     b.     professing the healthcare receivables Wish provided in return were Medicaid-

            eligible and worth $672,784.79; while

     c.     providing mostly-Medicaid-ineligible receivables; and

     d.     for Medicaid-eligible and paid receivables, diverting the resulting payments

            (made by Medicaid payors into statutorily-required “lockboxes” controlled

            jointly by Laguna and Wish) out of Laguna’s reach,

     Laguna must now request contractually stipulated-to injunctive relief in the form of

     an emergency order:

     a.     directing all Medicaid-related programs and insurers (including the defend-
            ants in this matter), rather than through the usual “lockbox” method of pay-
            ment, to pay proceeds from factored healthcare accounts directly to Laguna,
            a remedy of default to which Wish has contractually stipulated and a remedy
            expressly contemplated by 42 C.F.R. § 447.10(e);

     b.     directing all Medicaid-related programs and insurers, until a proper account-
            ing can be obtained from Wish, to deal directly with Laguna, as successor in
            interest in the ownership of the claim proceeds; and

     c.    directing all Medicare- or Medicaid-related programs (including the defend-
           ants in this matter) to “reset” the start date of any applicable period for the
           submission, processing, determination, and/or appeal of such determinations
           regarding Medicare or Medicaid rights to be paid for Wish-provided or -sub-
           mitted services.
4.   And although the contract sums due from the healthcare provider are secured by a

     UCC security interest in all the company’s assets, Laguna requests the Court grant




                                     Page 2 of 21
     Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 3 of 21



     specific performance to require the guarantor (Lewis-Jones) to execute a promised

     mortgage against an immovable to further secure the debts she and Wish owe La-

     guna.

                                         PARTIES

5.   Laguna is a limited liability company organized in and under the laws of the State

     of Delaware. Laguna keeps its registered office in Orange County, California. La-

     guna consists of two members:

     a.      William A. Greenwalt III, a natural person of the full age of majority, who is
             a citizen of the State of California, domiciled in Orange County; and

     b.      Steven G. Hedin, also a natural person of the full age of majority, and a citizen
             of the State of California, domiciled in Orange County.

6.   Defendant, Wish Health Services, LLC (“Wish”), is a limited liability company or-

     ganized in and under the laws of the State of Louisiana. With a registered office in

     Orleans Parish, Wish has a single member:

     a.      Keimyereia Lewis-Jones a/k/a Keimyereia Railynn Lewis (“Lewis-Jones”), a
             natural person of the full age of majority who is a citizen of the State of Lou-
             isiana, domiciled in Orleans Parish.

7.   Lewis-Jones is also named as a party defendant in her individual capacity because

     she unconditionally guaranteed performance of Wish’s obligations to Laguna and

     because she cannot shield herself from fraud liability with a limited liability com-

     pany.

8.   Defendant Louisiana Healthcare Connections, Inc., a juridical person incorporated

     in the State of Louisiana with its principal place of business in the Parish of East

     Baton Rouge, State of Louisiana.




                                       Page 3 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 4 of 21



9.    Defendant Aetna Better Health, Inc. d/b/a Aetna Better Health of Louisiana, a ju-

      ridical person incorporated in the State of Louisiana with its principal place of busi-

      ness in the Parish of Jefferson, State of Louisiana.

10.   Defendant Amerihealth Caritas Louisiana, Inc., a juridical person incorporated in

      the State of Louisiana with its principal place of business in the County of Philadel-

      phia, State of Pennsylvania.

11.   Defendant Community Care Health Plan of Louisiana, Inc. d/b/a Healthy Blue and

      Amerigroup Community Care f/k/a Amerigroup Louisiana, Inc., is a juridical person

      incorporated in the State of Louisiana with its principal place of business in the Par-

      ish of Jefferson, State of Louisiana.

12.   Defendant Unitedhealthcare of Louisiana, Inc. d/b/a Unitedhealthcare Community

      Plan, a juridical person incorporated in the State of Louisiana with its principal place

      of business in the Parish of Jefferson, State of Louisiana.

13.   The defendant-insurers named in ¶¶ 8-12, above, will be collectively called “Louisi-

      ana Medicaid Participants”.

                         SUBJECT MATTER JURISDICTION

14.   Complete diversity. Under 28 U.S.C. § 1332, this Court may exercise original juris-

      diction over the subject matter of Laguna’s civil claims because:

      a.     the parties are completely diverse where:

             -Laguna’s citizenship, which is that of its two members, is in the State of Cal-
             ifornia, and none of the defendants are citizens of the State of California; and
             where

      b.     the matter in controversy exceeds the sum or value of $75,000, exclusive of
             interest and costs.




                                       Page 4 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 5 of 21



                                          VENUE

15.   This district is the appropriate forum under:

      a.     28 U.S.C. § 1391(b)(2), because a substantial part of the events or omissions
             giving rise to Laguna’s claim(s) occurred in this district, and because a sub-
             stantial part of property that is the subject of this action is situated in this
             judicial district; and

      b.     28 U.S.C. § 1391(b)(3), because Wish operated within this district as its prin-
             cipal business pursuit and the Court may therefore exercise personal jurisdic-
             tion over it regarding Laguna’s civil claims; and

      c.     because both Wish and Lewis-Jones contractually stipulated to the exercise
             of personal jurisdiction by, and agreed to submit to venue in, the court of
             Laguna’s choosing.

                                      FACTORING

16.   Laguna does business in the factoring industry by purchasing accounts receivable of

      various business entities (“factoring clients”).

17.   The accounts (also referred to as “receivables”) Laguna purchases are memorialized

      by invoices to third parties who are customers of Laguna’s factoring clients.

18.   Within the factoring industry, the entity purchasing receivables is the “factor” or

      “purchaser” of the receivables. Here, that’s Laguna.

19.   The factoring client from whom the factor/purchaser (here, Laguna) purchases the

      receivables is also known as the “seller.” Here, the factoring client/seller of its re-

      ceivables is defendant Wish.

20.   The customer for whom the factoring client/seller has performed services or sold

      goods, and to whom an invoice is issued for payment, is commonly known both in

      the factoring industry and under § 9-102(3) of the Uniform Commercial Code as the

      “account debtor.”




                                       Page 5 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 6 of 21



21.   Here, the account debtors were healthcare recipients (patients) or government pro-

      gram insurers/payors like Medicare or Medicaid, here the Louisiana Medicaid Par-

      ticipants named as defendants in ¶¶ 8-12.

22.   The mechanics of factoring agreements vary wildly from agreement to agreement,

      some are non-recourse “true sales” of accounts. And others are “factoring” in name

      only, where loans or lines of credit are merely secured by full-recourse security in-

      terests in accounts.

23.   Generally, “true sales” will feature substantial transfers of risk to the factor with

      recourse only for meaningful factoring client/seller breaches – mere inability of the

      account debtor to pay is a risk borne by factors like Laguna in most “true sales.”

24.   Advances on the purchased receivables usually far predate their collection, which is

      an uncertain event.

                   FACTORING OF HEALTHCARE RECEIVABLES

25.   Laguna’s factoring efforts focus on the purchase of healthcare providers’ receivables.

26.   Because of the complexities of the business and the regulatory environment, only a

      few companies factor healthcare receivables today, largely because of logistical dif-

      ficulties presented by federal anti-assignment statutes regarding the assignments of

      receivables implicating Medicare and Medicaid programs.

27.   But as Congress has clarified, so long as Medicare or Medicaid payments are made

      directly to the healthcare provider, which is usually accomplished by the creation of

      designated “lockbox” accounts for receipt of these payments, there is no prohibition

      against the assignment or sale of the receivables.




                                       Page 6 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 7 of 21



28.   In practice, the mechanics of a properly-confected Medicare/Medicaid receivables

      factoring arrangement are simple:

      a.     two lockbox accounts are maintained: a “governmental lockbox” and a
             “commercial lockbox”;

      b.     while non-Medicare or Medicaid payors/account debtors are instructed to
             pay directly into the commercial lockbox, healthcare providers like Wish
             agree to instruct Medicare or Medicaid payors (state/federal plan insurers like
             the Louisiana Medicaid Participants named as defendants here) to pay di-
             rectly into a “governmental lockbox”;

      c.     factoring clients like Wish contractually agree to instruct the lockbox bank,
             after payments are made into the governmental lockbox, to sweep those funds
             into the commercial lockbox daily; and

      d.     per the factoring agreement, the factor (Laguna) periodically “sweeps” the
             payments on the accounts it has purchased from the lockbox.

      e.     Factoring clients like Wish promise, under penalty of default, that they will
             not alter the payment instructions outlined above and they agree that they
             will not divert funds intended for the factor.

                                 WISH; LEWIS-JONES

29.   In 2017, Lewis-Jones represented to Laguna that Wish provided outpatient family

      medicine, internal medicine, community/behavioral health, and in-home supportive

      care services in and around New Orleans.

30.   In 2017, Lewis-Jones represented to Laguna that Wish regularly billed Medicare

      and/or Medicaid for the healthcare services it performed for its patients.

31.   Upon information and belief and the records of the Louisiana Secretary of State,

      Lewis-Jones was the only individual who exercised authority over Wish’s manage-

      ment decisions.




                                      Page 7 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 8 of 21



                               LAGUNA AND WISH;
                             AUGUST 2017 CONTRACT

32.   The factoring relationship between Laguna and Wish was created by an Accounts

      Receivable Purchase & Security Agreement (“Wish Factoring Agreement”) dated

      August 31, 2017, by and between Laguna and Wish, which agreement included:

      a.     Wish’s promise to sell Laguna its “Eligible Healthcare Receivables” as they
             existed and in the future;

      b.     Wish’s grant of a UCC security interest in all its assets with a promise not to
             further encumber the assets;

      c.     Lewis-Jones’s personal guarantee of performance of all Wish’s obligations
             under the Wish Factoring Agreement (“Lewis-Jones Guarantee”); and

      d.     a right to “receive a Louisiana collateral mortgage from [Lewis-Jones] on the
             property located at: 2801 Wabash, New Orleans, LA 70114, additionally se-
             curing all Obligations due and owing under [the Wish Factoring Agree-
             ment]…” (“Wabash Mortgage Promise”).

33.   In its characterization as a sale or a multiple-indebtedness loan secured by Wish’s

      receivables, the Wish Factoring Agreement is a “true sale” for Louisiana and Cali-

      fornia law, and it made use of a “Governmental Lockbox Account” where Medicare

      or Medicaid programs were implicated.

                  FAILURE TO COLLATERALIZE 2801 WABASH

34.   To date, Lewis-Jones has not executed the documents to secure Wish’s obligations

      with the property at 2801 Wabash.

35.   Although Wish gave Laguna a Limited Power of Attorney to “do all other acts and

      things necessary to carry out the terms of the [Wish Factoring Agreement]”, it is less

      clear on whether that Limited Power of Attorney permits Laguna to execute the




                                      Page 8 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 9 of 21



      documents on Lewis-Jones’s individual behalf to create her collateral mortgage (or

      Louisiana Civil Code Article 3295/3298 mortgages) encumbering 2801 Wabash.

                     Laguna PERFORMANCE AS WISH’S FACTOR

36.   Between the execution of the Wish Factoring Agreement and December 18, 2018,

      when Lewis-Jones informed Laguna of Wish’s insolvency, Laguna purchased receiv-

      ables from Wish which Wish and Lewis-Jones represented were worth more than

      $672,784.79.

37.   During that time, Laguna made $538,228.31 in advances to Wish.

38.   To date, and despite considerable effort, Laguna has collected only $345,309.19 on

      the Wish receivables it purchased.

                                  WISH DEFAULTS

39.   In late Fall 2018, Laguna learned that Wish and Lewis-Jones had:

      a.    altered the lockbox structure or changed its payment instructions to account
            debtors so Laguna no longer had access to the payments on the accounts it
            had factored;

      b.    interrupted or altered the interface agreed upon in the Wish Factoring Agree-
            ment whereby Laguna could have a continuous connection with the Wish
            patient accounting system and the patient accounting system of any third-
            party billing company;

      c.    submitted for sale to Laguna the proceeds of claims submitted to Louisiana
            Medicaid and other payors, when it knew or should have known the claims
            were not eligible receivables under the Wish Factoring Agreement based on
            certain Wish (Medicare/Medicaid) licensing problems;

      d.    submitted for sale to Laguna accounts which it materially misrepresented as
            eligible receivables; and/or failed to disclose to Laguna that previous repre-
            sentations about the receivables it sold as eligible had become untrue in some
            material respect;




                                      Page 9 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 10 of 21



       e.    not conducted its billing in a timely or accurate manner, free from errors,
             under Medicare, Medicaid, and related laws, professional standards, and con-
             tracts between Wish and payors, including payor’s stated rules, procedures,
             or incorporated or otherwise understood standards;

       f.    failed to perform Wish’s repurchase obligation(s) and other Wish Factoring
             Agreement obligations, even after amicable demand;

       g.    became insolvent and failed to timely inform Laguna of Wish’s insolvency;
             and

       h.    acknowledged in writing to Laguna it has discontinued its business as a going
             concern.

40.    Based in part on its ¶ 39 discoveries, Laguna deemed itself insecure regarding the

       prospect of Wish’s performance of its present or future obligations, and of its al-

       ready-unperformed past obligations.

                        DECEMBER 2018 DEFAULT NOTICE
                         AND DEMAND ON LEWIS-JONES

41.    Having deemed itself insecure, on December 17, 2018, Laguna emailed and U.S.

       Mailed Wish and Lewis-Jones a Notice of Default and Demand on Guarantor, in

       which Laguna requested that Wish and Lewis-Jones:

       a.    provide satisfactory proof of Wish’s re-establishment as an active, on-going
             business;

       b.    satisfy or present Laguna with an acceptable plan for satisfaction of their
             joint-and-several repurchase obligation, which was then valued at
             $121,470.40, a sum which represented advance amounts plus discount Fees
             under the Wish Factoring Agreement; and

       c.    satisfy their solidary obligation to reimburse Laguna for all expenses associ-
             ated in collection of Wish’s obligations, then valued at $20,000.

42.    The following day, in consecutive December 18, 2018 writings to Laguna principal

       Bill Greenwalt, Lewis-Jones replied by email:

             You know and I know that’s not correct amount. You added
             numbers in the last 2 factoring that was not supposed to be


                                      Page 10 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 11 of 21



              there. I don’t have a problem repaying you guys but you’re not
              about to bullshit me. I’ll file bankruptcy first! I said I would
              send payments and that’s what it is. Wish is gone and I will not
              be re establishing services at all. All contracts are terminated.

              And I don’t live on Wabash. That house was sold and the busi-
              ness is no longer on Lasalle it’s closed.

43.    Wish and Lewis-Jones have not “[sent] payments” – not even one. Rather, they con-

       tinue their various breaches under the Wish Factoring Agreement and, as the days

       pass, the likelihood of payment on the Medicaid receivable rights Laguna purchased

       becomes bleaker.

                                     COUNT ONE:
                                  INJUNCTIVE RELIEF

44.    Laguna incorporates by reference the allegations it already made in ¶¶ 4, above.

45.    In the Wish Factoring Agreement, Wish and Lewis-Jones specifically consented:

       a.     at ¶ 8.5, to injunction “without having to establish a lack of an adequate
              remedy at law or other grounds other than showing that the Purchased
              Healthcare Accounts or the Collateral is subject to being dissipated or is oth-
              erwise not being made available to [Laguna] as required under this [Wish
              Factoring Agreement]”;

       b.     at ¶ 8.5, to waiver of necessity of injunction bond;

       c.     at ¶ 8.5, to the satisfaction of any non-waivable statutory or common law
              bond requirement by Laguna’s posting of a bond in any amount not to exceed
              $10,000; and

       d.     at ¶ 8.6, to a “court order directing that payments be made to [Laguna], that
              such direction shall apply to and provide that all Medicare (or other Govern-
              ment Programs) benefits owing to [Wish] shall be paid [by the defendant Lou-
              isiana Medicaid Participants] to [Laguna] for an indefinite period of time or,
              at [Laguna]’s option, until such time as all outstanding Obligations owing to
              [Laguna] are paid to [Laguna],” which court order is expressly contemplated
              under federal law by 42 C.F.R. § 447.10(e) and 42 U.S.C. § 1395g(c)(1).

46.    Contractual stipulations aside, injunction is appropriate where:




                                       Page 11 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 12 of 21



       a.    Wish and Lewis-Jones’ actions have left Laguna cut off from the proceeds of

             the accounts it has factored and advanced hundreds of thousands of dollars

             to Wish and Lewis Jones.

       b.    Laguna’s existence is threatened by Wish and Lewis Jones’ breaches; money

             damages later will not alleviate the potential harm Laguna faces.

       c.    The relief sought, an order that the defendant Louisiana Medicaid Partici-

             pants deal with Laguna directly and “pay all Medicaid benefits owing to

             [Wish] to Laguna for an indefinite period of time or, at Laguna’s option, until

             such time as all outstanding Obligations owing to Laguna are paid to La-

             guna,” which court order is expressly contemplated by federal law by 42

             C.F.R. § 447.10(e) and 42 U.S.C. § 1395g(c)(1), will not harm the defendant

             Louisiana Medicaid Participants at all, let alone excessively.

       d.    Given the potential application of Louisiana contract law to this dispute, La-

             guna is likely to succeed on the merits. Not only are Wish and Lewis-Jones’

             failures to perform ground in potentially-criminal and civil fraud-based con-

             duct, but Wish and Lewis-Jones cannot unilaterally dissolve the Wish Factor-

             ing Agreement, where Laguna has substantially (if not fully) performed and

             where Wish cannot show how the any impairment of its interest in preserving

             the agreement. La. Civ. Code art. 2014.

47.    The Court should issue, and Laguna will separately apply for:

       a.    a temporary restraining order affirmatively requiring the Louisiana Medicaid

             Participants to: (i) disclose to Laguna the existence of any third party billing

             company (which Wish had to disclose to Laguna) they know Wish is using;



                                      Page 12 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 13 of 21



              (ii) immediately pay Laguna directly for any accounts Wish or Lewis-Jones

              submit for payment; and (iii) communicate directly with Laguna as Wish’s

              successor-in-interest, resetting any lapsed deadlines for the submission of

              Medicaid accounts or for the appeal of Wish-unfavorable Medicaid eligibility

              determinations; and

       b.     a preliminary injunction affirmatively requiring the defendant Louisiana

              Medicaid Participants to continue the performance(s) outlined in ¶ 47.a,

              above, until the parties can present their respective cases on the merits or until

              such performance extinguishes Wish and Lewis-Jones’ obligations to Laguna.

                                COUNT TWO:
                    BREACH OF WISH FACTORING AGREEMENT

48.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-47, above.

49.    Wish breached the Wish Factoring Agreement in the non-exclusive particulars enu-

       merated in ¶ 39, above.

50.    Those breaches alone permitted Laguna to terminate the Wish Factoring Agreement,

       accelerate all obligations, and seek damages, without need for notice to Wish or

       Lewis-Jones.

51.    But Laguna also offered Wish and its guarantor, Lewis-Jones, a cure period – which

       she rejected and indicated by December 18, 2018 email “[a]ll contracts are termi-

       nated.”

52.    Under the Wish Factoring Agreement, Laguna is entitled to judgment against Wish

       and Lewis-Jones, in solido, for:

       a.     $466,779.59, which represents the Repurchase Obligation (Advance
              Amounts plus Discount Fees);



                                          Page 13 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 14 of 21



       b.    late Charges (.110% per diem) on all outstanding Obligations;

       c.    contractual Default Charges ($500 per week) for each Event of Default;

       d.    contractual Early Termination Fees (Discount Fee charged for full utilization
             of the Accounts Receivable Purchase Facility) in the amount of $58,860;

       e.    contractual Early Termination Fee (4% of the Facility Amount); and

       f.    all Laguna’s initial and ongoing expenses associated with the documentation
             and administration of the Wish Factoring Agreement, including without lim-
             itation: due diligence, audit expenses, legal fees, mortgage/title insurance, re-
             cording fees, bank and lockbox account fees, bank transfer fees, continuing
             search and filing fees.

                        COUNTS THREE, FOUR, AND FIVE:
                       CONVERSION, FRAUD, AND UNFAIR
                       AND DECEPTIVE TRADE PRACTICES
                      LA. CIV. CODE ARTS. 2315, 1953, ET SEQ
                         LA. REV. STAT. § 51:1401, ET SEQ.

53.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-52, above.

54.    Louisiana’s Unfair and Deceptive Trade Practices Law (commonly called “LUTPA”)

       does not countenance every contractual dispute; rather, it prohibits meaningful and

       morally wrong practices which are themselves unfair and deceptive. LA. REV. STAT.

       § 51:1405, et seq.

55.    Wish’s and Lewis-Jones’s practices fit squarely within the “unfair” and “deceptive”

       category required to impose LUTPA’s enhanced remedies:

       a. representing to Laguna that the healthcare receivables it offered Laguna for pur-
          chase and factoring would be paid by governmental programs like Medicare and
          Medicaid;

       b. accepting substantial amounts of money in a short time period, in return for the
          worthless healthcare receivables, which it knew or should have known Laguna
          wouldn’t be able to collect;




                                      Page 14 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 15 of 21



       c. failing to diligently rectify noncollection issues with Medicare and Medicaid of-
          ficials when it knew Laguna wouldn’t be able to do so based on the federal lock-
          box requirements involved in factoring Medicare and Medicaid receivables;

       d. failing to immediately notify Laguna of its Medicare and Medicaid receivables
          issues in such time that Laguna could have decided whether to continue to pur-
          chase Wish’s receivables; and

       e. exploiting the lockbox regulations regarding Medicare/Medicaid receivables fac-
          toring by unilaterally and with no prior notice to Laguna diverting the agreed
          course of lockbox payments, and cutting Laguna off from access to:

                  i. the proceeds to the healthcare accounts it purchased (which funds
                     Wish/Lewis-Jones have wrongfully converted for their own benefit(s));
                     and

                 ii. the billing and collection software Wish agreed it would give Laguna
                     access, so Laguna could monitor account submission and collection
                     activity.

56.    Wish and Lewis-Jones were something different than distressed business and princi-

       pal; the continued taking of advance amounts despite their superior knowledge of

       the worthless nature of the Medicare and Medicaid receivables demonstrates their

       intent to keep Laguna in the dark about the status of the receivables Wish was selling

       Laguna.

57.    Wish and Lewis-Jones’s quick entry into and exit from the Medicare and Medicaid

       receivables factoring world permits the inference they never intended to make La-

       guna whole, or even close to it.

58.    Wish and Lewis-Jones should be adjudged frauds based on their misrepresentations

       and suppressions of the truth, including their silence and inaction in the face of a

       duty to disclose, all made intending to obtain an unjust advantage over their factor

       Laguna.




                                          Page 15 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 16 of 21



59.    Besides the unpaid sums owed under the Wish Factoring Agreement, Laguna may

       recover mandatory statutory attorney’s fees and costs under LA. REV. STAT. §

       51:1409.A.

60.    And once Wish and Lewis-Jones are put on notice as prescribed by LA. REV. STAT. §

       51:1409.A, if their conduct does not cease, the Court should enhance Laguna’s dam-

       ages (up to treble) under LUTPA § 1409.A.

                                    COUNT SIX:
                              SPECIFIC PERFORMANCE
                              LA. CIV. CODE ART. 1986

61.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-60, above.

62.    Laguna has the right to secure the obligations owed by Wish and Lewis-Jones as

       described in the Wish Factoring Agreement, the exercise of which may require fur-

       ther action(s) by Wish and/or Lewis-Jones.

63.    More specifically, Lewis-Jones should be ordered to execute the documents to col-

       lateralize her property at 2801 Wabash in New Orleans, Louisiana, as provided for

       by the Wish Factoring Agreement.

64.    Wish and Lewis-Jones consented to specific performance if a default occurs in ¶ 8.5

       of the Wish Factoring Agreement.

65.    In the alternative, the Court should construe the Limited Power of Attorney to in-

       clude Laguna’s ability to execute the appropriate 2801 Wabash mortgage documents

       in favor of Laguna if Lewis-Jones makes no appearance.




                                      Page 16 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 17 of 21



                                   COUNT SEVEN:
                              REVOCATORY ACTION
                         LA. CIV. CODE ARTS. 2036, ET SEQ.

66.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-65, above.

67.    Laguna is undeniably Wish and Lewis-Jones’s obligee; that is, Wish and Lewis-Jones,

       as obligors, owe a debt to Laguna.

68.    Upon information and belief, Wish and/or Lewis-Jones have transferred assets to

       third parties, at least some of which are secured (or which Wish/Lewis-Jones prom-

       ised to collateralize) by consented-to Wish/Lewis-Jones security interests described

       in ¶ 32 above.

69.    For instance, Lewis-Jones specifically maintains that 2801 Wabash, a property she

       agreed to mortgage to secure Wish’s and her obligations under the Wish Factoring

       Agreement and Guarantee, has been sold to a third party.

70.    Any such transfer was made after Laguna acquired the right to be paid under the

       Wish Factoring Agreement and Guarantee.

71.    By divesting itself of these assets, Wish and/or Lewis-Jones caused or increased their

       professed insolvency.

72.    Accordingly, Laguna may annul all Wish/Lewis-Jones acts made which caused or

       increased Wish and/or Lewis-Jones’s insolvency, under Louisiana’s revocatory ac-

       tion. La. Civ. Code art. 2036, et seq.

73.    After sufficient discovery has been conducted, the transferee(s) to all discovered acts

       will be joined.

74.    This theory of recovery is recognized in California, under its Uniform Fraudulent

       Transfer Act.



                                       Page 17 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 18 of 21



                                    COUNT EIGHT:
                                  OBLIQUE ACTION
                               LA. CIV. CODE ART. 2044

75.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-74, above.

76.    Upon information and belief, Wish and/or Lewis-Jones have not fully exercised their

       rights (whether review, appeal, or enforcement) regarding the receivables it sold La-

       guna.

77.    As Wish and Lewis-Jones’s obligee under the Wish Factoring Agreement and Guar-

       antee, it may exercise those rights itself under the Louisiana oblique action.

78.    After discovery and the opportunity to join the appropriate parties, Laguna intends

       to seek a final determination, on whether the healthcare receivables it purchased

       from Wish can properly be paid, from programs like Medicare and/or Medicaid.

79.    Laguna also intends to exercise Wish and/or Lewis-Jones’s rights to correct any li-

       censing or regulatory deficiencies relative to Medicare or Medicaid programs, so the

       existing healthcare receivables might be properly paid.

80.    And, also after discovery, Laguna will seek to exercise any extant rights which Lewis-

       Jones may have against third parties, but which she is not and which non-exercise is

       contributing to or causing her insolvency.

                                    COUNT NINE:
                                   DELAY DAMAGES
                               LA. CIV. CODE ART. 2000

81.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-80, above.

82.    Because the object of Wish and Lewis-Jones’s performance(s) of their contracts are

       the payment of a sum of money to Laguna, Laguna should be paid delay damages

       measured by interest on the sums payable at the contractual rate stipulated in the



                                       Page 18 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 19 of 21



       Wish Factoring Agreement, the Guarantee, or at the rate of legal interest fixed by

       La. Rev. Stat. § 9:3500.

                                 COUNT TEN:
                        INTENTIONAL INTERFERENCE WITH
                          CONTRACTUAL RELATIONSHIP

83.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-82, above.

84.    It is undisputed there was a contract (Wish Factoring Agreement) and other legally

       protected interests (including UCC security agreements) between Laguna and Wish.

85.    Lewis-Jones, as Wish’s sole member, knew about the Wish Factoring Agreement -

       she executed the contract for Wish.

86.    By diverting funds which should have been destined for the agreed “lockbox” ar-

       rangement, by cutting Laguna off from its ability to monitor Wish’s billing and col-

       lection practices, by committing Medicare or Medicaid violations which ultimately

       destroyed the value of the receivables purchased by Laguna, and by the misrepresen-

       tations or omissions described in ¶ 39, above, Lewis-Jones intentionally induced or

       caused Wish to breach the Wish Factoring Agreement or she made its performance

       impossible or more burdensome.

87.    There was no justification for Lewis-Jones’s behavior, which ultimately resulted in

       about $437,004.64 of receivables being mostly uncollectible, a discovery made after

       Laguna had advanced more than $345,309.19 to Wish – with no recourse now ex-

       cept to sue a company Lewis-Jones has gutted mere months after accepting substan-

       tial advances.

88.    Under California law, punitive damages are available for this tort-based theory of

       recovery.



                                      Page 19 of 21
      Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 20 of 21



                                COUNT ELEVEN:
                         BREACH OF THE IMPLIED DUTY OF
                          GOOD FAITH AND FAIR DEALING

89.    Laguna incorporates by reference the allegations it already made in ¶¶ 1-88, above.

90.    Wish and Lewis-Jones’s likely motives in misrepresenting the validity of the

       healthcare receivables, and their delay in bringing the validity problems to Laguna’s

       attention, rise to the level of bad faith and therefore violate the implied duties owed

       by parties to Louisiana contracts.

91.    Based on their bad faith breaches of contractual duty, Wish and Lewis-Jones should

       be cast in judgment for all damages suffered by Laguna, both those foreseeable and

       otherwise.

                                  PRAYER FOR RELIEF

92.    The parties having contractually waived or disclaimed their respective rights to have

       disputes tried to a jury, Laguna seeks to submit all issues before the District Judge.

       In the interim, Laguna prays that the Complaint be assigned a cause number in a

       section and division of this Honorable Court, and that the Court grant relief in in

       Laguna’s favor, some of which will be sought in a forthcoming motion for TRO and

       preliminary injunction, and against all defendants, in solido where appropriate, for

       all relief allowable, whether contractual, legal, equitable, or customary, including

       costs under Fed. R. Civ. P. 54(d).




                                       Page 20 of 21
Case 2:19-cv-01522-MVL-KWR Document 1 Filed 02/18/19 Page 21 of 21



                              Respectfully submitted,

                                 /s/ Andrew T. Lilly
                              Andrew T. Lilly (La. 32559)
                              4907 Magazine Street
                              New Orleans, Louisiana 70115
                              t: (504) 812-6388
                              f: (504) 539-4180
                              e: andrew@atlpllc.com

                              Attorney for Laguna Commercial Capital, LLC




                           Page 21 of 21
